DETAILED ACTION
This communication responsive to the Application No. 16/658,959 filed on October 21,
2019. Claims 1-11 are pending and are directed towards COMPUTER LOCK SYSTEM AND OPERATION METHOD THEREOF.

		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 was Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed on 10/21/2019, 09/08/2021 and 03/10/2020 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 

Drawings
The drawings were received on 01/21/2020 as a replacement sheet to correct Fig. 5, Fig.6 and FIG. 8.  These drawings in addition to the original Figs. (1-4), Fig. 7 and Figs. (9-21) are accepted.

Specification
The disclosure is objected to because of the following informalities: 
In the Abstract line 8 “an acquired signa from the received signal acquisition unit” should be “an acquired signa1 from the received signal acquisition unit”.
In the specification para [0058], “security can be maintained security even when the wireless receiver 0210 is detached” should be “security can be maintained  even when the wireless receiver 0210 is detached”.
In the specification para [0079], “the signal outputting step 1003” should be “the signal outputting step 1002”.  
In the specification para [0090], “the accessible status fixing unit 1108” should be “the accessible status fixing unit 1109”.  
In the specification para [0090], “the computer body 1101” should be “the computer body 1100”.  
In the specification para [0100], “the access-enabling unit 1004” should be “the access-enabling unit 1404”.
1713” should be “the received signal outputting unit 1712”.  
In the specification para [0128], “the received signal outputting unit 1913” should be “the received signal outputting unit 1912”.  
In the specification para [0129] and para [0132], “the received signal acquisition unit 1913” should be “the received signal acquisition unit 1901”.  
Appropriate correction is required.

The use of the term “WINDOWS, WINDOWS 10, WINDOWS 8.1, WINDOWS 7” in the specification para [0073], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length [the submitted abstract is 278 words]. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 

Claim Objections
Claims 1-2 and 5-11 objected to because of the following informalities:
Claims 1-2, 5-6 and 9-11 recite the acronym (ID), which should be defined at least once, and the first letters of the words defining the acronym should be capitalized. 
Claim 7 recites the acronym (USB), which should be defined at least once, and the first letters of the words defining the acronym should be capitalized. 
Claim 8 recites the acronym (RFID), which should be defined at least once, and the first letters of the words defining the acronym should be capitalized. 
Claim 10 recites the limitation “the accessible status information held in an accessible status information holding step…” should be “the accessible status information held in the accessible status information holding step…”
Claim 11 recites in the preamble “a computer body to which a wireless received is connected” which should be “a computer body to which a wireless receiver is connected”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a wireless signal receiving unit that receives…, a received signal outputting unit that outputs…, a received signal acquisition unit that acquires…, an ID determination unit that determines…, an accessible status information holding unit that holds…, an access-enabling unit that changes…, an access-disabling unit that changes…, a control unit that controls…, a screen saver unit that displays…, a conflict coordinating unit that gives…, a password entry accepting unit that accepts…, a password determination unit that determines…, an accessible status fixing unit that forcibly fixes…, an inactivation unit that inactivates…, a network signal determination unit that receives…, a network interface signal outputting unit that transmits…,” in claims 1-9.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claims 1, 10 and 11 recite immaterial claim limitation “a wireless signal that may include noise or be in a no-signal state”, as such claim language indicates that the recited steps are optional, in that they may or may not be performed, see MPEP § 2106 II C. Claim language such as “if, may, might, can, could”, are deemed to be optional claim language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted. Therefore, such a claim limitation is immaterial as it neither expands nor narrows the scope of the claim(s), and such claim language fails to particularly point out and distinctly claim the subject matter of the invention. Claims 2-9 are rejected by dependency.
Claims 1, 10 and 11 recite the limitation “…for causing the display interface of the computer body to disable the usual access to a display” which is vague and not clear. It is not understood whether “the display interface” is the same “display” or not, or how the display interface will control the display to disable the usual access, if they are different. For examination purpose, the examiner interpreted the limitation to recite “… for disabling the usual access to the display interface of the computer body”.
Claim 10 recites the limitation “a signal acquisition step of acquiring the signal output from a signal outputting unit” which is vague and not clear. It is not understood whether “the signal output from a signal outputting unit” is the same signal transmitted by the “signal outputting step” or there is a separate and different signal outputting unit. For examination purposes, the examiner interpreted the limitation to recite “a signal acquisition step of acquiring the signal output from the signal outputting step”.
Claims 1-9 recite one or more of the limitations “a wireless signal receiving unit that receives…, a received signal outputting unit that outputs…, a received signal acquisition unit that acquires…, an ID determination unit that determines…, an accessible status information holding unit that holds…, an access-enabling unit that changes…, an access-disabling unit that changes…, a control unit that controls…, a screen saver unit that displays…, a conflict coordinating unit that gives…, a password entry accepting unit that accepts…, a password determination unit that determines…, an accessible status fixing unit that forcibly fixes…, an inactivation unit that inactivates…, a network signal determination unit that receives…, a network interface signal outputting unit that transmits…,” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed functions. There is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed functions.  The use of the terms “a wireless signal receiving unit that receives…, a received signal outputting unit that outputs…, a received signal acquisition unit that acquires…, an ID determination unit that determines…, an accessible status information holding unit that holds…, an access-enabling unit that changes…, an access-disabling unit that changes…, a control unit that controls…, a screen saver unit that displays…, a conflict coordinating unit that gives…, a password entry accepting unit that accepts…, a password determination unit that determines…, an accessible status fixing unit that forcibly fixes…, an inactivation unit that inactivates…, a network signal determination unit that receives…, a network interface signal outputting unit that transmits…,” is not adequate to structure for performing the claimed functions, because performing the claimed function can be done in a number of ways, hardware, software program or combination. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b).

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 1-9 rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potbhare et al. U.S. Patent Pub. No. 2015/0302188 A1 (hereinafter “Potbhare”)

As pre claim 1, Potbhare teaches a computer lock system comprising: 
a computer body ( a computing system, Potbhare, para [0007] Fig. 7 element 400) and; 
a wireless receiver externally connected to the computer body (a wireless receiver configured for attachment to the computing system that serves as a “lock.”. Potbhare, para [0007] & Fig. 7 element 200), wherein 
the wireless receiver includes: 
a wireless signal receiving unit that receives a wireless signal that may include noise or be in a no-signal state (The printed circuit board is designed to also bear an antenna 224 implemented, for example, by metal traces, by wire antenna, via a chipset. Potbhare, para [0032])( The lock 200 calculates signal strength information by detecting, for example, the Received Signal Strength Information (RSSI) level of the data packets it receives. Potbhare, para [0042]) (if the connection between the lock 200 and the key 100 is lost such that the lock 200 does not receive a new signal [no-signal state] from the key 100 and is unable to calculate a new RSSI value. Potbhare, para [0056]); and 
a received signal outputting unit that outputs the received wireless signal to the computer body (The lock 200 provides this information [which include the received signal strength information] to the computer software program 300, which in turn may take the following exemplary steps in order to come to a decision of whether to lock or unlock the computing system 400. Potbhare, para [0042]), and wherein 
includes: 
a received signal acquisition unit that acquires the signal output from the received signal outputting unit (The lock 200 provides this information [which include the received signal strength information] to the computer software program 300 [the computer body receives the signal information], which in turn may take the following exemplary steps in order to come to a decision of whether to lock or unlock the computing system 400. Potbhare, para [0042]); 
an ID determination unit that determines, in an intermittent manner, whether an unlock ID, which is an ID for enabling usual access to a display interface of the computer body, is contained in an acquired signal from the received signal acquisition unit (the key 100 starts periodically “advertising” by broadcasting its unique address code (e.g., a 6-byte code). Potbhare, para [0039]) (the computer software program 300 pre-installed on the personal computing device 400 instructs the lock 200 to search for the key 100 registered in the settings file that was written during the initial registration procedure by the software program 300 […] Once the key 100 is located by the lock 200, it is validated by comparing its unique device address to the one stored on the computing device 400 [determination step]. Potbhare, para [0040]) (the key 100 periodically broadcasts a data packet, which may include its device name, the unique address code associated with the key 100 [which implicitly requires an intermittent determination]. Potbhare, para [0041]); 
an accessible status information holding unit that holds accessible status information that indicates whether or not the usual access to the display interface of the computer body is enabled, the indication being determined based on the acquired signal (the Received Signal Strength Information (RSSI) level of the data packets it receives. The lock 200 provides this information to the computer software program 300, which in turn may take the following exemplary steps in order to come to a decision of whether to lock or unlock the computing system 400. Potbhare, para [0042])( If LN is calculated to be smaller than a preset value LN_LOW and the computing system is locked, the computer software program makes the decision to unlock the computing system and initiates the unlocking operations including asking for additional security input from the user if the user preferences are set to require this. If LN is calculated to be larger than a preset value LN_HIGH and the computing system is unlocked, the computer software program makes the decision to lock the computing system and initiates the locking operations. If LN is in between LN_LOW and LN_HIGH, inclusive, the computer software program does not change the computing system state [accessible status information are determined based on the received signal strength information]. Potbhare, para [0053]); 
an access-enabling unit that changes, when the ID determination unit determines that a valid unlock ID is contained, the accessible status information held in the accessible status information holding unit to an accessible status for enabling the usual access to the display interface of the computer body (Computing device unlocking function. Potbhare, para [0037]) (Once the key 100 is located by the lock 200, it is validated by comparing its unique device address to the one stored on the computing device 400 [determination step]. Potbhare, para [0040]) (unlocking of a user's computing system resident on personal computing device 400 proceeds as key 100 is moved closer to lock 200, transitioning through the outer lock zone (and optionally through a transitional neutral zone), and enters an unlock zone closest to computing device 400. When the computer software program 300 determines that key 100 has entered such unlock zone, the computing device 400 is unlocked [which require changing the accessible status based on the signal strength]. Potbhare, para [0042]); 
Computing device locking function. Potbhare, para [0036]) (locking of a user's computing system resident on personal computing device 400 proceeds as key 100 is moved away from lock 200, transitioning from the unlock zone (and optionally a transitional neutral zone) and enters the lock zone furthest from the computing device 400. When the computer software program 300 determines that key 100 has entered such lock zone, the computing device 400 is locked [which require changing the accessible status based on the signal strength]. Potbhare, para [0042]); and 
a control unit that controls the display interface based on the accessible status information held in the accessible status information holding unit (Locking/unlocking decision engine [which control the operation of the previous units]. Potbhare, para [0038]).

As per claim 2, Potbhare teaches the computer lock system according to claim 1, wherein the received signal acquisition unit, the ID determination unit, the accessible status information holding unit, the access-enabling unit, the access-disabling unit and the control unit of the computer body are configured to be operative whenever the computer body is in operation (In addition to the lock 200 and key 100, a computer software program is provided that implements remote access software module 300, and that is executable on the computing system to which the lock 200 and key 100 are intended to regulate access. The computer software program may incorporate the following functions and component parts: USB Lock device driver, Key registration, Computing device locking function, Computing device unlocking function, Locking/unlocking decision engine [it is obvious that when the computer body in operation, all other units in the computer body will be in operation as well]. Potbhare, para [0033]-[0038]).

As per claim 3, Potbhare teaches the computer lock system according to claim 1, wherein the wireless signal receiving unit and the received signal outputting unit are configured to be operative whenever the wireless receiver is externally connected to the computer body that is in operation (In addition to the lock 200 and key 100, a computer software program is provided that implements remote access software module 300, and that is executable on the computing system to which the lock 200 and key 100 are intended to regulate access. The computer software program may incorporate the following functions and component parts: USB Lock device driver, Key registration, Computing device locking function, Computing device unlocking function, Locking/unlocking decision engine [it is obvious that when the computer body in operation, all other units in the computer body will be in operation as well]. Potbhare, para [0033]-[0038]).

As per claim 5, Potbhare teaches the computer lock system according to claim 1, further including: 
a password entry accepting unit that accepts an entry of a password (secondary identification is selected from the group consisting of a keyboard-based password. Potbhare, claim 18), when the ID determination unit determines that the valid unlock ID is not contained and when the display interface of the computer body is in a state in which the usual access to the display is disabled (require that a user provide a username and password in order to access the enterprise's computer systems. Potbhare, para [0003])( the system may require the user to provide authorization through another authentication method once the computer software program has made the decision to unlock the personal computing system but before the personal computing system is unlocked. This supplementary method may be a password entered by the user. Potbhare, para [0066]); 
a password determination unit that determines whether or not the password is correct (wherein said username comprises a data value readable by access software native to said computing device and identifying said user as an authorized user of said computing device, and said password comprises a data value readable by said access software and allowing said user to access said computing device. Potbhare, claim 2); and 
an accessible status fixing unit that forcibly fixes the accessible status information in the accessible status information holding unit to the accessible status when the password determination unit determines that the password is correct (access is allowed only when the user carries one of the devices and manually inputs the user's password on the computing device 400 [so when the password is entered and correct, the status in forcibly changed to accessible]. Potbhare, para [0029]).

As per claim 7, Potbhare teaches the computer lock system according to claim 1, wherein the computer body and the wireless receiver are connected to each other via a USB cable (the lock may comprise, for example, a USB device that both wirelessly communicates with the key to detect its physical proximity, and communicates with the computer access software that is native on the computing system. Potbhare, para [0007]), the received signal outputting unit and the received signal acquisition unit of the computer body exchange signals by the USB cable (The USB drivers for the lock 200 are installed during the installation of the computer software program on the computing device 400. This driver enables the lock 200 to be recognized by the computing device 400 as a communication port and thereby interact with the operating system of the computing device 400 in a suitable manner. Potbhare, para [0038]), and the wireless receiver is power-fed through the USB cable (the lock 200 includes a voltage regulator 228 configured to convert the voltage output of 5V from the computer's USB port into 3.3V that is used by the Bluetooth 4.0 integrated circuit. Potbhare, para [0032]).

As per claim 10, Potbhare teaches a method of operating a computer lock system which includes a computer body and a wireless receiver connected to the computer body (a wireless receiver configured for attachment to the computing system that serves as a “lock.”. Potbhare, para [0007] & Fig. 7 elements 200 and 400), comprising: 
performing, by the wireless receiver: 
a wireless signal receiving step of receiving a wireless signal that may include noise or be in a no-signal state (The printed circuit board is designed to also bear an antenna 224 implemented, for example, by metal traces, by wire antenna, via a chipset. Potbhare, para [0032])( The lock 200 calculates signal strength information by detecting, for example, the Received Signal Strength Information (RSSI) level of the data packets it receives. Potbhare, para [0042]) (if the connection between the lock 200 and the key 100 is lost such that the lock 200 does not receive a new signal [no-signal state] from the key 100 and is unable to calculate a new RSSI value. Potbhare, para [0056]); and 
a signal outputting step of outputting the received wireless signal to the computer body (The lock 200 provides this information [which include the received signal strength information] to the computer software program 300, which in turn may take the following exemplary steps in order to come to a decision of whether to lock or unlock the computing system 400. Potbhare, para [0042]); and 
performing, by the computer body: 
a signal acquisition step of acquiring the signal output from a signal outputting unit (The lock 200 provides this information [which include the received signal strength information] to the computer software program 300 [the computer body receives the signal information], which in turn may take the following exemplary steps in order to come to a decision of whether to lock or unlock the computing system 400. Potbhare, para [0042]);  
an ID determination step of determining whether or not an unlock ID, which is an ID for enabling usual access to a display interface of the computer body, is contained in an acquired signal from the signal acquisition step (the key 100 starts periodically “advertising” by broadcasting its unique address code (e.g., a 6-byte code). Potbhare, para [0039]) (the computer software program 300 pre-installed on the personal computing device 400 instructs the lock 200 to search for the key 100 registered in the settings file that was written during the initial registration procedure by the software program 300 […] Once the key 100 is located by the lock 200, it is validated by comparing its unique device address to the one stored on the computing device 400 [determination step]. Potbhare, para [0040]) (the key 100 periodically broadcasts a data packet, which may include its device name, the unique address code associated with the key 100 [which implicitly requires an intermittent determination]. Potbhare, para [0041]); 
an accessible status information holding step of holding accessible status information that indicates whether or not the usual access to the display interface of the computer body is enabled, the indication being determined based on the acquired signal (the Received Signal Strength Information (RSSI) level of the data packets it receives. The lock 200 provides this information to the computer software program 300, which in turn may take the following exemplary steps in order to come to a decision of whether to lock or unlock the computing system 400. Potbhare, para [0042])( If LN is calculated to be smaller than a preset value LN_LOW and the computing system is locked, the computer software program makes the decision to unlock the computing system and initiates the unlocking operations including asking for additional security input from the user if the user preferences are set to require this. If LN is calculated to be larger than a preset value LN_HIGH and the computing system is unlocked, the computer software program makes the decision to lock the computing system and initiates the locking operations. If LN is in between LN_LOW and LN_HIGH, inclusive, the computer software program does not change the computing system state [accessible status information are determined based on the received signal strength information]. Potbhare, para [0053]); 
an access-enabling step of changing, when the ID determination step determines that a valid unlock ID is contained, the accessible status information held in an accessible status information holding step to an accessible status for enabling the usual access to the display interface of the computer body (Computing device unlocking function. Potbhare, para [0037]) (Once the key 100 is located by the lock 200, it is validated by comparing its unique device address to the one stored on the computing device 400 [determination step]. Potbhare, para [0040]) (unlocking of a user's computing system resident on personal computing device 400 proceeds as key 100 is moved closer to lock 200, transitioning through the outer lock zone (and optionally through a transitional neutral zone), and enters an unlock zone closest to computing device 400. When the computer software program 300 determines that key 100 has entered such unlock zone, the computing device 400 is unlocked [which require changing the accessible status based on the signal strength]. Potbhare, para [0042]); 
 (Computing device locking function. Potbhare, para [0036]) (locking of a user's computing system resident on personal computing device 400 proceeds as key 100 is moved away from lock 200, transitioning from the unlock zone (and optionally a transitional neutral zone) and enters the lock zone furthest from the computing device 400. When the computer software program 300 determines that key 100 has entered such lock zone, the computing device 400 is locked [which require changing the accessible status based on the signal strength]. Potbhare, para [0042]); and 
a controlling step of controlling the display interface based on the accessible status information held in the accessible status information holding step (Locking/unlocking decision engine [which control the operation of the previous units]. Potbhare, para [0038]).

As per claim 11, Potbhare teaches computer readable recording medium having a non-transitory computer program recorded thereon and that runs on a computer body to which a wireless received is connected (a wireless receiver configured for attachment to the computing system that serves as a “lock.”. Potbhare, para [0007] & Fig. 7 elements 200 and 400), wherein the wireless receiver comprises: 
a signal receiving unit that receives a wireless signal that may include noise or be in a no-signal state (The printed circuit board is designed to also bear an antenna 224 implemented, for example, by metal traces, by wire antenna, via a chipset. Potbhare, para [0032])( The lock 200 calculates signal strength information by detecting, for example, the Received Signal Strength Information (RSSI) level of the data packets it receives. Potbhare, para [0042]) (if the connection between the lock 200 and the key 100 is lost such that the lock 200 does not receive a new signal [no-signal state] from the key 100 and is unable to calculate a new RSSI value. Potbhare, para [0056]); and 
a signal outputting unit that outputs the received signal to the computer body (The lock 200 provides this information [which include the received signal strength information] to the computer software program 300, which in turn may take the following exemplary steps in order to come to a decision of whether to lock or unlock the computing system 400. Potbhare, para [0042]), and 
wherein the computer program causes the computer body to perform: 
a signal acquisition step of acquiring the signal output from the signal outputting unit (The lock 200 provides this information [which include the received signal strength information] to the computer software program 300 [the computer body receives the signal information], which in turn may take the following exemplary steps in order to come to a decision of whether to lock or unlock the computing system 400. Potbhare, para [0042]); 
an ID determination step of determining whether or not an unlock ID, which is an ID for enabling usual access to a display interface of the computer body, is contained in an acquired signal from the signal acquisition step (the key 100 starts periodically “advertising” by broadcasting its unique address code (e.g., a 6-byte code). Potbhare, para [0039]) (the computer software program 300 pre-installed on the personal computing device 400 instructs the lock 200 to search for the key 100 registered in the settings file that was written during the initial registration procedure by the software program 300 […] Once the key 100 is located by the lock 200, it is validated by comparing its unique device address to the one stored on the computing device 400 [determination step]. Potbhare, para [0040]) (the key 100 periodically broadcasts a data packet, which may include its device name, the unique address code associated with the key 100 [which implicitly requires an intermittent determination]. Potbhare, para [0041]); 
an accessible status information holding step of holding accessible status information that indicates whether or not the usual access to the display interface of the computer body is enabled, the indication being determined based on the acquired signal (the Received Signal Strength Information (RSSI) level of the data packets it receives. The lock 200 provides this information to the computer software program 300, which in turn may take the following exemplary steps in order to come to a decision of whether to lock or unlock the computing system 400. Potbhare, para [0042])( If LN is calculated to be smaller than a preset value LN_LOW and the computing system is locked, the computer software program makes the decision to unlock the computing system and initiates the unlocking operations including asking for additional security input from the user if the user preferences are set to require this. If LN is calculated to be larger than a preset value LN_HIGH and the computing system is unlocked, the computer software program makes the decision to lock the computing system and initiates the locking operations. If LN is in between LN_LOW and LN_HIGH, inclusive, the computer software program does not change the computing system state [accessible status information are determined based on the received signal strength information]. Potbhare, para [0053]); 
an access-enabling step of changing, when the ID determination step determines that a valid unlock ID is contained, the accessible status information held in the accessible status information holding step to an accessible status for enabling the usual access to the display interface of the computer body (Computing device unlocking function. Potbhare, para [0037]) (Once the key 100 is located by the lock 200, it is validated by comparing its unique device address to the one stored on the computing device 400 [determination step]. Potbhare, para [0040]) (unlocking of a user's computing system resident on personal computing device 400 proceeds as key 100 is moved closer to lock 200, transitioning through the outer lock zone (and optionally through a transitional neutral zone), and enters an unlock zone closest to computing device 400. When the computer software program 300 determines that key 100 has entered such unlock zone, the computing device 400 is unlocked [which require changing the accessible status based on the signal strength]. Potbhare, para [0042]); 
an access-disabling step of changing, when the ID determination step determines that a valid unlock ID is not contained, the accessible status information held in the accessible status information holding step to an inaccessible status for causing the display interface of the computer body to disable the usual access to a display (Computing device locking function. Potbhare, para [0036]) (locking of a user's computing system resident on personal computing device 400 proceeds as key 100 is moved away from lock 200, transitioning from the unlock zone (and optionally a transitional neutral zone) and enters the lock zone furthest from the computing device 400. When the computer software program 300 determines that key 100 has entered such lock zone, the computing device 400 is locked [which require changing the accessible status based on the signal strength]. Potbhare, para [0042]); and 
a controlling step of controlling the display interface based on the accessible status information held in the accessible status information holding step (Locking/unlocking decision engine [which control the operation of the previous units]. Potbhare, para [0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Potbhare et al. U.S. Patent Pub. No. 2015/0302188 A1 (hereinafter “Potbhare”) in view of Motoe et al. U.S. Patent Pub. No. 2015/0261947 A1 (hereinafter “Motoe”)

As per claim 4, Potbhare teaches the computer lock system according to claim 1. Potbhare does not explicitly teach wherein the computer body further includes: a screen saver 
However, Motoe teaches wherein the computer body further includes: 
a screen saver unit that displays and outputs a screen saver screen when no input is made from an interface for a predetermined period of time (At the computer 10, if there is no input operation within a predetermined time period, a locked state is set (step B11). The "locked state" means a state in which any input operation is unacceptable in the computer 10. At this time, for instance, the display screen of the computer is concealed by, for example, a screen saver. Motoe, para [0084]); and 
a conflict coordinating unit that gives priority to an operation of the control unit when the operation of the control unit and an operation of the screen saver unit conflict with each other (When the BT module 40 of the computer 10 has received the user touch information from the wearable device 1 (Yes in step B12), the CPU 111 of the computer 10 releases the locked state to enable the computer 10 to be used [which clearly give the priority to the control unit over the screen saver]. Motoe, para [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Potbhare so that wherein the computer body further includes: a screen saver unit that displays and outputs a screen saver screen when no input is made from an interface for a predetermined period of time; and a conflict coordinating unit that gives priority to an operation of the control unit when the operation of the control unit and an operation of the screen saver unit conflict with each other.  (Motoe, para [0086]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Potbhare et al. U.S. Patent Pub. No. 2015/0302188 A1 (hereinafter “Potbhare”) in view of Chien et al. U.S. Patent Pub. No. 2005/0091553 A1 (hereinafter “Chien”)

As per claim 6, Potbhare teaches the computer lock system according to claim 5. Potbhare does not explicitly teach the system further including: an inactivation unit that inactivates, when the accessible status information is fixed to the accessible status by the accessible status fixing unit, functions in order to prevent the display interface of the computer body from disabling the usual access to the display by means of the received signal acquisition unit, the ID determination unit and the access-disabling unit.
However, Chien teaches an inactivation unit that inactivates, when the accessible status information is fixed to the accessible status by the accessible status fixing unit, functions in order to prevent the display interface of the computer body from disabling the usual access to the display by means of the received signal acquisition unit, the ID determination unit and the access-disabling unit (if the peripheral equipment such as keyboard device 312 or mouse pointer 313 is actuated by the user to issue a trigger signal to the computer 31 in the absence of the wireless signal 330A, a log-in window 311 as shown in FIG. 2C is displayed to request log-in information from the user. If the log-in information is correctly entered [user entered his user name and password which make the accessible status fixed], i.e. log in successfully, the security mechanism can also be deactivated [deactivates all functions of the locking system]. Chien, para [0036] and Fig. 3B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Potbhare to have an inactivation unit that inactivates, when the accessible status information is fixed to the accessible status by the accessible status fixing unit, functions in order to prevent the display interface of the computer body from disabling the usual access to the display by means of the received signal acquisition unit, the ID determination unit and the access-disabling unit. One would be motivated to do so, to enhance and increase the flexibility of the security system. (Chien, para [0036]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Potbhare et al. U.S. Patent Pub. No. 2015/0302188 A1 (hereinafter “Potbhare”) in view of Crawford et al. U.S. Patent Pub. No. 2007/0164847 A1 (hereinafter “Crawford”)

As per claim 8, Potbhare teaches the computer lock system according to claim 1. Potbhare does not explicitly teach wherein the wireless signal receiving unit is configured to receive a signal from an RFID device without a power supply.
However, Crawford teaches wherein the wireless signal receiving unit is configured to receive a signal from an RFID device without a power supply (A user wears a passive RFID (radio frequency identification) badge. If the badge is taken away from the computer, a detector in the device determines this and locks the computer. Crawford, para [0006]) (The tags are either active or passive. Active RFID tags are powered by an internal battery and are typically read/write. Passive RFID tags are read only and operate without a power source by obtaining operating power generated from the reader. Crawford, para [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Potbhare so that the wireless signal receiving unit is configured to receive a signal from an RFID device without a power supply. One would be motivated to do so, because RFID tags they do not require contact or line-of-sight to be read. (Crawford, para [0031]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Potbhare et al. U.S. Patent Pub. No. 2015/0302188 A1 (hereinafter “Potbhare”) in view of Hwang et al. U.S. Patent Pub. No. 2017/0289602 A1 (hereinafter “Hwang”)

As per claim 9, Potbhare teaches the computer lock system according to claim 1. Potbhare does not explicitly teach wherein the computer body includes: a network signal determination unit that receives, via a network, an acquired signal of a signal acquisition unit of one of other computer bodies connected via the network and that determines whether or not the unlock ID is contained in the received acquired signal; and a network interface signal outputting unit that transmits an interface signal that indicates that the interface of the computer body is in the usual accessible state to the one of other computer bodies via the network, when the network signal determination unit determines that the unlock ID is contained.
However, Hwang teaches a network signal determination unit that receives, via a network, an acquired signal of a signal acquisition unit of one of other computer bodies connected via the network and that determines whether or not the unlock ID is contained in the he digital device 102 may receive a signal, which includes a specific key code, from the external device 104 that has received the radio signal 100. The digital device 102 may detect the specific key code. Hwang, para [0051] See Fig. 7) (The network interface module 303 provides an interface for connecting the digital device 300 with wire/wireless networks including Internet network. Hwang, para [0078]); and 
a network interface signal outputting unit that transmits an interface signal that indicates that the interface of the computer body is in the usual accessible state to the one of other computer bodies via the network, when the network signal determination unit determines that the unlock ID is contained (the digital device 102 transmit a unique key code for remote control if the detected specific key code is a unique key code request signal for remote control. Hwang, para [0051] See Fig. 7) (The network interface module 303 provides an interface for connecting the digital device 300 with wire/wireless networks including Internet network. Hwang, para [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Potbhare to have a network signal determination unit that receives, via a network, an acquired signal of a signal acquisition unit of one of other computer bodies connected via the network and that determines whether or not the unlock ID is contained in the received acquired signal; and a network interface signal outputting unit that transmits an interface signal that indicates that the interface of the computer body is in the usual accessible state to the one of other computer bodies via the network, when the network signal determination unit determines that the unlock ID is contained. One would be motivated to do so, to activate or communicate with remote applications and computer systems. (Hwang, para [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.  Ledvina et al. US 2017/0357788 A1 directed to systems for unlocking a first device based on signals transmitted between the first device and a second device.
B. Doo et al. KR-20070070436-A directed to automatically log off a PC if a user is separated from the PC over a predetermined distance by detecting the distance between the user and the PC.
C. Smith et al. US 2013/0237190 A1 directed for user authentication carried out by first apparatus and second apparatus computers and other electronic devices operating in short range communication links.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Respectfully Submitted

/KHALID M ALMAGHAYREH/            Examiner, Art Unit 2492